Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Claims
The claims 1-20 are allowed.  Specifically, the independent Claims 1,  12 and 16 are allowed over the prior art. The dependent Claims are also allowed due to its dependencies to said independent Claim. 

Reasons for allowance
Regarding prior art, Claims 1, 12 and 16. Though the prior arts search,
a) Milton et al. (US 11,254,325) disclose The sensor data can also include derived sensor data, wherein derived sensor data is determined based on other sensor data. The derived sensor data can be stored in a purely numerical or unsorted array form. Alternatively, or in addition, the derived sensor data can be transformed into an ordered or structured form. algorithms and other tasks at other layers of the multilayer vehicle learning infrastructure. For example, while this disclosure discusses an embodiment that uses an autoencoder executing on a vehicle computing layer to reduce the feature space of sensor data, other disclosures may use an autoencoder executing on a local computing layer to reduce the feature space of data being transmitted from the local computing layer. As further described below, the vehicle agent 108 may perform one or more various tasks related to processing sensor data, analyzing sensor data and executing action in response to the sensor data analysis result.
b) Lange et al. (US2018/0328967) disclose the latent space can be excluded by enforcing sparsity of the latent variables. Usually only a small number of appliances are active at any given time. Thus, latent configurations where more than E components are active can be excluded. Variational Autoencoders (VAE) as well as Expectation Maximization, specifically the Baum-Welch algorithm. Like VAE, an efficient auxiliary recognition distribution is trained to predict the parameters of the latent distribution. However, the auxiliary distribution is solely used to speed up computations of the filtering recursion. Unlike VAE and like EM, instead of approximating intractable expectations by sampling latent states from the recognition distribution, updates are computed based on a fixed set of possible hidden states.
The prior arts fail (see PTO 892) to further teach or suggest a combination, specifically 
Claims 1 and 12: “ receive the sequence of derived sensor data values; compute a forward prediction of the sequence of derived sensor data values in latent space; and decode the forward prediction of the sequence of derived sensor data values in latent space to provide a forward prediction of the sequence of derived sensor data values, the autoencoder having been trained by imposing a relationship on positions of the  sensor data values encoded in  the latent space of the autoencoder; and  initiate control of an apparatus using the forward prediction of the sequence of derived sensor data values.”
Claim 16: “ receive the sequence of pose parameter values; compute a forward prediction of the sequence of derived sensor data values in latent space; and decode the forward prediction of the sequence of derived sensor data values in latent space to provide  a forward prediction of the sequence of pose parameter values, the autoencoder having been trained by imposing a relationship on positions of the pose parameter values encoded in  the latent space of the autoencoder; and a processor configured to initiate control of an apparatus using the forward prediction of the sequence of derived sensor data values.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-0328. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.I
Primary Examiner
Art Unit 2864



/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2864